EXHIBIT 10.24

 

[g135901koimage002.jpg]

 

[Date]

[Name]

[Address]

 

Re:          Grant of Nonstatutory Stock Option

 

 

Option Shares:

Grant Date:

 

 

 

 

Price per share:

Vesting Start Date:

 

 

 

 

 

Fully-Vested Date:

 

 

 

 

Option control no.:

Expiration Date:

 

 

Dear [Name]:

 

I am pleased to confirm that the Company has granted you an option to purchase
shares of our common stock under the 2004 Equity Incentive Plan of MacroPore
Biosurgery, Inc (the “Plan”).  To accept your stock option, please sign the
enclosed copy of this letter and return it to the Human Resources Department in
the envelope provided.

 

General terms

 

Your option is intended to be a nonstatutory option.  The basic terms of your
option grant are identified in the information block at the top of this offer
letter, but other important terms and conditions are described in the Plan.  We
encourage you to carefully review the Plan, a copy of which is enclosed.

 

Purchase and payment

 

Subject to the Plan, your option vests (becomes exercisable) [insert vesting
schedule], calculated to the closest whole share, so that all shares will become
purchasable on the Fully-Vested Date shown above.

 

If you decide to purchase shares under this option, you will be required to
submit a completed Option Exercise and Stock Purchase Agreement in the form
attached, or in another form approved by the Company, together with payment for
the shares.  You may pay for the shares (plus any associated withholding taxes)
using cash, a check, a wire transfer or any other form of payment listed in
section 6.4(c) of the Plan and permitted by

 

--------------------------------------------------------------------------------


 

the Administrator at the time you wish to exercise.  Shares available under this
option must be purchased, if at all, no later than the Expiration Date.

 

We value your efforts and look forward to your continued contribution.

 

 

Sincerely,

 

 

 

CHRISTOPHER J. CALHOUN

Chief Executive Officer

 

 

I accept this option and agree to the terms of this offer letter and the Plan.

 

 

 

 

 

, 200

Optionee signature

Date

 

 

--------------------------------------------------------------------------------